HOPKINSON, District Judge
(charging jury). Several questions of law and fact have been discussed in this case. The view I have of the preliminary question raised for the defence will render an examination of the other points unnecessary. The question is this: Supposing the weight of this wool to have been such as is alleged by the plaintiffs. and, of course, that its value was greater than eight cents a pound, thereby render*1138ing it liable to duty; and granting also, that the duty might now be received from the importers, notwithstanding the action of the officers of the custom-house, declaring the goods to be free, and as such delivering them to the defendants, as the agents of the importers; are the present defendants, no fraud being alleged, liable for these duties?
If an agent conceals his agency and is dealt with as the principal, he is liable in his own person for the contract? The defendants went to the custom-house as the declared agents of Deforest and Sons, for the special purpose of entering this wool, for them and on their account, and' had no further interest in it. When the entry was made they received a permit, the goods were delivered to them as agents, and were at once sent, by them, to their principals, the whole agency being thereby discharged and ended. So they remained for more than a year, and then, after they had parted with the goods, under the written order or permit of the proper officer of the United States, they are called upon, in an action of debt, to pay this duty, under the allegation that a mistake was made, by. the officers of the United States, in the value of the articles. What remedy the plaintiffs may have against the principals in this transaction, the true owners and importers of the wool, we are not called upon to decide, nor to anticipate the decision of the questions of law and fact which will then arise. I am of opinion that this action cannot be maintained against the present defendants.
Verdict for the defendants.